Exhibit 10.11
 
Sales and Purchase Agreement
Contract #: YG20101209
Party A (Supplier): Shanghai Yuangong Trading Co., Ltd.
Party B (Purchaser): Shandong Zhidali Co., Ltd.
 
1.  
Ordered Products:

 
Name
Origins
Model
Amount (ton)
Unit Price (￥)
Total Price (￥)
Galvanized Steel Coil (Fingerprint Resistant)
New Dazhong
0.5*1000*C
4.88
7,100
55,948.00
Note:
includes processing fees
Total
55,948.00
Total
55,948.00
               Total: 55,948.00

 
2.  
Payments:

 
1)  
Wire: The above contractual price is only good on the day of the entrance of
this Agreement (12/09/2010). (The actual delivered weight shall be based on the
actual weights at the time of leaving the storages).

 
2)  
Upon the actual received amount, Party A shall issue Party B full amount of
added value tax invoices and the service invoices for processing works, if any.

 
3.  
Delivery:

 
1)  
The delivery shall be made water/ sun burn/dirt proofing and any damages caused
during the delivery shall be subject to the negotiation for solution between
Party B and the diver(s).  Party A does not assume any liabilities to such
damages.

 
2)  
Delivery Address: New Dazhong, Wuxi City, Jiangsu Province.  Party B shall be
solely responsible to pick up the orders.

 
4.  
Reasonable Losses on Transportation: according to the national standard, the
difference shall be within 0.3% of the standard weight as labeled by the
Supplier or the weight at the time of leaving the storages.

 
5.  
Quality Control: 1st Grade under the Copper Product Standards.  Any disputes on
the quality issue shall be submitted by written request to the steel manufactory
with original ordered products, invoices, receipts and related documents for
resolution.

 
6.  
Breaching Liability: Any disputes between the parties under this Agreement shall
be resolved through amicable negotiations in good faith.  In the event that the
disputes can not resolved through negotiation, either party shall have the right
to submit the dispute to local courts where this Agreement was entered.

 
7.  
Miscellaneous: This Agreement shall executed in two copies with one copy to each
party (faxed copy shall deem original) and shall be effective upon the parties’
signatures. Upon the fully performance of this Agreement, the Agreement shall be
deemed expired.

 
Supplier: Shanghai Yuangong Trading Co., Ltd.
Tel.: 021-36301327
Fax: 021- 33713678 
Bank: China Agricultural Bank Shanghai City 
 
Baoshan District Youyi Branch
Bank Account: 104231900040053409
Seal: [Corporate Seal-Seal for Contract Only] 
Agent:
Purchaser: Shandong Zhidali Industrial Co., Ltd.
Tel.:
Fax:
Bank:
 
Bank Account:
Seal: [Corporate Seal-Seal for Contract Only]
Agent: [Signature of Zhiqiang
Yang]                                                                        
Date: 12/10/2010

 
                                                                                     
